Citation Nr: 1728020	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected anxiety disorder with sub-threshold posttraumatic stress disorder (PTSD) and/or service-connected arteriosclerotic heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1977.  He is in receipt of a Purple Heart, Combat Infantryman Badge, a Silver Star, and the Korean Service Medal with 2 Bronze Service Stars, among many awards.  He also had service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the April 2015 statement of the case as well as a copy of the October 2013 Board hearing transcript.  Otherwise the documents are duplicative of those in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension did not manifest during active service, within one year of separation from service, was not otherwise related to active service or herbicide exposure, and was not caused or aggravated by the service-connected anxiety disorder or arteriosclerotic heart disease.

CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, was not caused by herbicide exposure and is not proximately due to, the result of, or aggravated by service-connected anxiety disorder and arteriosclerotic heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in February 2010 and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment records (STRs) and private and VA medical records have been associated with the claims file.  VA examinations in June 2010 and June 2014 with a June 2016 opinion, taken together, are fully adequate to decide the claim as they address the relevant evidence of record, provide opinions regarding the Veteran's theories of service connection, and contain supporting explanations.  38 C.F.R. § 3.159(c).

The Board is further satisfied that there has been substantial compliance with the prior March 2016 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2016 remand, the Board requested that a new VA examination and opinion be afforded for the Veteran's hypertension, specifically with regard to whether the Veteran's hypertension was caused by his herbicide exposure during service.  An opinion was obtained in June 2016.  The Board therefore finds that there is substantial compliance.  Additionally, the examiner provided a detailed and extensively reported history of the Veteran's hypertension, including notation of any indications of hypertension in service.  Accordingly, there has been substantial compliance with the prior Board remand and the Veteran's claim may be adjudicated herein.

Additionally, the Veteran testified at a Board hearing.  A VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the etiology of his current hypertension.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Remand was conducted to correct the remaining evidentiary deficiency.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Merits

The Veteran is seeking direct and secondary service connection for hypertension as related to service, to include as due to herbicide exposure or caused or aggravated by his service connected disabilities of anxiety disorder and heart disease.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. 38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. 
 § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, is presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
 §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, but not for hypertension.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 81332 (Dec. 27, 2010 ); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395  (June 12, 2007); 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600  (June 24, 2002); 66 Fed. Reg. 2376  (Jan. 11, 2001); 64 Fed. Reg. 59232  (November 2, 1999); 59 Fed. Reg. 341  (Jan. 4, 1994); 61 Fed. Reg. 41442  (Aug. 8, 1996).  A recent report from The National Academy of Sciences (NAS), however, placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926  (Aug. 10, 2012).  No presumptive association has been made.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The Veteran asserts that his hypertension is related to service to include herbicide exposure or was caused or aggravated by his service-connected anxiety disorder and heart disease.  

First, there is a current disability.  38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1167.  The Veteran has received private and VA treatment for his hypertension.  Hypertension was diagnosed in 2007.  See January 2007 Austin Heart Private Treatment Record.  

Second, regarding presumptive service connection, there is an in-service event of herbicide exposure.  The Veteran's service in Vietnam has been verified and therefore, exposure to herbicides during service is presumed.  See 38 U.S.C.A. 
§ 1116(f).  Third, however, hypertension is not a presumptive disease.  The Board further notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

According to 38 C.F.R. § 3.309(e) (2016), hypertension is not one of the listed diseases as presumptively related to herbicide exposure.  On August 31, 2010, the Secretary of VA published a final rule in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to add, in part, ischemic heart disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  Because ischemic heart disease refers only to heart disease, hypertension was not included. Additionally, in September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Based on the Update and prior NAS reports, the Secretary of Veterans Affairs determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 77 Fed. Reg. 155 (August 10, 2012). Therefore, hypertension may not be presumed to be related to herbicide exposure. 

Despite the lack of presumptive service connection, service connection based on direct causation may still be established.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's STRs reflect an April 1977 separation examination indicating that he had a high blood pressure reading of 144/98 and recommending a five day blood pressure check.  The Board notes that the five day readings reported the Veteran's blood pressure lying down, sitting and standing.  The blood pressure readings ranged between 100/80 and 130/90.  A total of 27 readings were done and of these, only two had a diastolic reading greater than 90 (120/94 and 114/92).  There were three readings with diastolic blood pressure at 90 (126/90, 130/90 and 130/90).  At a VA examination a few months later, in July 1977, the blood pressure readings did not show evidence of hypertension, and hypertension was not found.  

A VA examination was conducted in June 2010 for the Veteran's hypertension.  The examiner diagnosed hypertension.  The Veteran reported treatment since the early to mid 1990s.  The examiner noted that the Veteran was taking medication for such, and that his condition was stable.  The Veteran's blood pressure at the examination was 172/80 with no evidence of congestive heart failure or pulmonary hypertension.  The examiner opined that the Veteran's hypertension was less likely than not caused by his service, noting that there was no blood pressure elevation found during service and that hypertension was diagnosed in 1990.  The examiner did however indicate that the Veteran's hypertension could be related to his potential arteriosclerosis.

The Veteran was afforded another examination for his hypertension in June 2014.  The examiner noted that hypertension was not diagnosed during service and specifically noted that he had normal blood pressure checks until his separation examination in April 1977, which showed the elevated blood pressure reading of 144/98.  The examiner reviewed the Veteran's medical history in his rationale.  The examiner noted that the Veteran reported having had a diagnosis of hypertension for a period of time, but that he did not remember exactly when he was diagnosed, possibly in the mid 1990s.  The Veteran reported that he did not go to the doctor during such time for evaluation, but claimed he had hypertension since the 1990s.  He was on continuous medication for his hypertension at the time of the 2014 examination.  The examiner's opinion detailed the Veteran's hypertension history, noting his initial diagnosis and his treatment for such.  When answering whether it was at least as likely as not that the Veteran's hypertension was incurred in service, the examiner found that his review of the STRs showed no evidence of elevated blood pressure readings in active duty until the Veteran's slightly elevated readings at his separation examination and no formal diagnosis until 2007, thereby finding that it was less likely than not that a nexus existed between his hypertension and service, as generally a diagnosis would manifest sooner than the Veteran's did.

In June 2016, the Veteran was afforded another VA examination.  The examiner addressed the National Health and Nutrition examination survey, but ultimately concluded that although numerous studies have been reviewed, there exists no conclusive evidence establishing a positive etiological relationship between the development of hypertension and exposure to Agent Orange.  Regarding the Veteran's secondary claims for his hypertension as being due to anxiety and/or heart disease, the examiner noted that such were less likely than not caused or aggravated by either service connected disability.  The examiner's rationale for his conclusion was based on his finding that hypertension is not medically recognized to be caused by or aggravated by either anxiety disorder with sub threshold PTSD and /or atherosclerotic heart disease.  While temporary elevations of blood pressure may occur under particular situations, a transient elevation would not cause or aggravate hypertension.

Based on the foregoing, the Board finds that service connection is not warranted for hypertension.  First, the Veteran's hypertension did not manifest during service as only elevated blood pressure readings were recorded at the Veteran's separation examination with no indication of high blood pressure prior to this; furthermore, a diagnosis was not rendered until at least the 1990s, according to the Veteran.  See 38 C.F.R. § 3.303.  Second, hypertension was not diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran contends he has had high blood pressure manifested by hypertension since service, the Board notes that while a high blood pressure was taken upon the Veteran's discharge from service in April 1977, the next treatment for hypertension was not until at least the 1990s.  Thus, continuity of symptoms has not been demonstrated.  

Third, the Veteran's hypertension is not otherwise related to active service.  Furthermore, the gap in between service discharge and the diagnosis of hypertension weighs against a finding of service connection.  See 38 C.F.R. § 3.303(d); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The opinions from June 2010 and June 2014 were that hypertension was less likely as not related to service.  The Board finds these opinions highly probative as they are supported by an explanation based on a review of relevant medical evidence, and examination of the Veteran, and specialized medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that service connection is not warranted as due to service.

Fourth, however, the Veteran was exposed to Agent Orange during service.  But the June 2016 VA examiner's opinion also weighs against connecting the Veteran's hypertension to Agent Orange exposure; although the NAS's finding suggests an association between exposure to herbicides and hypertension, the June 2016 VA examiner's opinion is found to carry greater weight, as the examiner considered the NAS findings and based his opinion upon the Veteran's individual history and circumstances.  The examiner has relevant knowledge, training, and expertise, and the conclusion is supported by a rationale based on such knowledge, an examination, and his review of the claims file and medical history.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the Board assigns significant weight to the June 2016 examiner's opinion and, accordingly finds that service connection is not warranted as due to Agent Orange exposure.

Fifth, the Board finds that the Veteran's hypertension was not caused or aggravated by service-connected anxiety disorder and heart disease.  The June 2016 opinion found that the Veteran's psychiatric disability and heart disease did not cause his hypertension as these disabilities are found to medically cause hypertension.  He noted that although temporary elevations of blood pressure may occur with such conditions, such elevation would not cause or aggravate hypertension.  This opinion was provided upon thorough review of the claims file and the examiner provided supporting explanations.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 125 (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion). Accordingly, the Board finds that his hypertension is not secondary to his service connected disabilities.  There is no medical opinion to the contrary.

The Veteran has asserted that his service, Agent Orange exposure, or his service connected disabilities caused or aggravated his hypertension, but the Board finds that these statements are not competent.  The Veteran is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  The development of hypertension, the effects of Agent Orange on internal processes, and the interrelationship of anxiety disorder and heart disease and hypertension are complicated medical determinations requiring specialized knowledge, and are not capable of lay observation such as ringing in the ears or the presence of a scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, even if the Veteran were competent to provide such opinions, the Board finds the June 2010, June 2014 and June 2016 VA examiner's opinions more probative as such were based on medical knowledge with supporting explanations; thus, they are assigned greater weight.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for hypertension to include as due to herbicide exposure and secondary to service-connected anxiety disorder with sub-threshold PTSD and arteriosclerotic heart disease.  As such, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service connected anxiety disorder with sub-threshold PTSD and arteriosclerotic heart disease is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


